


Exhibit 10.56


INTUIT INC. PERFORMANCE INCENTIVE PLAN
FOR FISCAL YEAR 2016




1.
Overview: Intuit Inc.’s Performance Incentive Plan (“IPI”) is a program under
which Intuit Inc. (“Intuit”) pays discretionary cash bonus awards to select
employees located in the United States of America. Bonus awards under the IPI
are paid annually. The amount of a bonus award is based upon the employee’s
bonus target, Intuit’s performance during the fiscal year and the employee’s
performance during the fiscal year. The IPI is intended to provide employees
with “performance-based compensation” within the meaning of Section 409A of the
Internal Revenue Code (“Code”).



2.
Purposes: The IPI is a component of Intuit’s overall strategy to pay its
employees for performance. The purposes of IPI are to: (i) attract and retain
top performing employees; (ii) motivate employees by tying compensation to
Intuit’s performance; and (iii) reward exceptional individual performance that
supports overall Intuit objectives.



3.
Effective Date: The terms of this IPI document will be applicable to bonuses for
services during Intuit’s 2016 fiscal year that begins August 1, 2015 and ends on
July 31, 2016 (“Fiscal Year”).



4.
Eligibility: All employees on the payroll of Intuit are eligible to participate
in the IPI for the Fiscal Year, except for employees who (i) are classified as
seasonal employees, (ii) are classified as interns/project employees,
(iii) participate in Intuit’s Senior Executive Incentive Plan, unless such
employee is specifically approved by the Compensation and Organizational
Development Committee (“Compensation Committee”) also to participate in the IPI,
(iv) participate in other Intuit incentive compensation plans that specifically
exclude an employee’s participation in the IPI, including, but not limited to,
Intuit’s sales incentive compensation plans and contact center incentive
compensation plans, (v) participate in an incentive compensation plan sponsored
by Intuit or an Intuit subsidiary for international employees that is designed
to provide a cash incentive benefit to such employees comparable to or in lieu
of the IPI, (vi) work for Intuit on a purely commission basis, (vii) participate
in the Performance Incentive Plan for Employees of International Subsidiaries of
Intuit Inc., (viii) commence employment pursuant to an offer letter which
excludes participation in the IPI, (ix) as otherwise determined by the
Compensation Committee at any time in its sole discretion, or (x) as otherwise
determined under Paragraph 9 of the IPI. Those employees who are determined to
be eligible for bonus awards under the IPI are called “Participants”.
Participants in the IPI (other than Senior Officers, which term means the Chief
Financial Officer, any Executive Vice President or Senior Vice President, the
Vice President of Internal Audit and any other officer who is a Section 16
officer or any other officer who reports to the President and Chief Executive
Officer) are not eligible to simultaneously participate in any other bonus or
cash incentive plan, unless the Senior Vice President of Human Resources or
his/her delegate otherwise specifically approves such participation. Senior
Officers who are Participants in the IPI are not eligible to simultaneously
participate in any other bonus or cash incentive plan, unless the Compensation
Committee otherwise specifically approves such participation. An employee must
commence employment or otherwise become eligible to participate in the IPI no
later than April 1, 2016 to be eligible for a bonus award under the IPI for the
Fiscal Year. Being a





--------------------------------------------------------------------------------




Participant does not entitle the individual to receive a bonus award. Bonus
awards are payable to Participants who meet the criteria set forth in
Paragraph 6 below.


5.
Plan Year: The IPI operates on a fiscal year basis, August 1, 2015 through
July 31, 2016.



6.
Bonus Awards: Bonus awards are discretionary payments. A Participant must be an
active employee in good standing and on Intuit’s or an Intuit subsidiary’s
payroll on July 31, 2016 to receive a bonus payment. A Participant who is not
actively employed and on the payroll of Intuit or an Intuit subsidiary for any
reason on July 31, 2016 is not entitled to a partial or pro rata bonus award.
Intuit may make exceptions in its sole discretion, provided, however, any such
exception must be made by the Compensation Committee or its delegate. There is
no minimum award or guaranteed payment. A bonus award is calculated at the
discretion of the Compensation Committee after considering Intuit’s performance,
the Participant’s bonus target and performance for the Fiscal Year and the bonus
pool has been determined and made available for bonus awards under the IPI for
the Fiscal Year.



a.
Bonus Targets:



i.
For each Participant who is paid an annual salary, his or her bonus target shall
be established as a percentage of the Participant’s annual base salary. For each
Participant who is paid on an hourly basis, his or her bonus target shall be
established as a percentage of the Participant’s projected annual hourly pay
based on the number of hours that the Participant is expected to work. A
Participant who is not a Participant for the entire Fiscal Year may have his or
her bonus target calculated with respect to a portion of his or her annual base
salary or projected annual hourly pay for the Fiscal Year.



ii.
When an employee becomes a Participant, he or she shall be advised of his or her
bonus target for the Fiscal Year.



iii.
Following the beginning of the Fiscal Year, each Participant shall be advised of
his or her bonus target by the executive leader of the Participant’s business or
functional unit or the executive leader’s designee.



iv.
The Compensation Committee shall establish individual bonus targets for Senior
Officers who are Participants. The President and Chief Executive Officer may
establish individual bonus targets for other officers who are Participants.
Bonus targets for other employees whose bonus targets are not established by the
Compensation Committee or the President and Chief Executive Officer shall be
established by the Senior Vice President of Human Resources or his/her delegate
in consultation with Intuit’s President and Chief Executive Officer.



v.
A Participant’s bonus target for the Fiscal Year may be determined based upon a
variety of factors, including but not limited to, Intuit’s corporate and
financial goals, his or her base salary or base pay, position or level. A bonus
target does not guarantee that a bonus award will be made or, if a bonus award
is made, that it will be made at the target rate.







--------------------------------------------------------------------------------




b.
Determination of a Bonus Award Amount



i.
The amount of a bonus award to a Participant who is a Senior Officer shall be
determined by the Compensation Committee, in consultation with Intuit’s
President and Chief Executive Officer. The amount of a bonus award to a
Participant who is not a Senior Officer shall be determined by the executive
leader of the Participant’s business unit or functional group and Intuit’s
President and Chief Executive Officer in consultation with the Participant’s
direct manager and the Senior Vice President of Human Resources or his/her
delegate.



ii.
A Participant’s bonus award shall be linked to an assessment of Intuit’s
achievement of corporate and financial goals and the Participant’s total job
performance for the Fiscal Year. Factors that may be considered, include but are
not limited to, what the Participant does to advance Intuit’s success and how
the Participant does it, especially leadership, balance of short-term actions
with long-term goals, resource allocation and maintenance by the Participant of
focus on Intuit while prioritizing the needs of customers, employees and
stockholders.



iii.
There is neither a minimum nor maximum amount of a bonus award that may be paid
to a Participant for the Fiscal Year. Subject to the terms and conditions of
Section 6, at Intuit’s discretion, a bonus award amount may be prorated based on
the length of a Participant’s service or other factors, provided, however, that
decisions relating to Senior Officers must be made by the Compensation
Committee.



iv.
Any bonus award paid to a Participant is subject to all applicable taxes and
withholding.



c.
When Bonus Awards are Paid: The timing for payment of a bonus award shall be
determined by the Senior Vice President of Human Resources or his/her delegate
in consultation with Intuit’s President and Chief Executive Officer and other
senior management. A Participant has no right to a bonus award or any portion of
a bonus award until it is earned. Notwithstanding the foregoing, in the event of
an administrative error in the calculation or payment of a bonus award to a
Participant, Intuit reserves the right to seek recovery from a Participant of an
erroneously paid excessive bonus amount. Once a bonus award is no longer subject
to a “substantial risk of forfeiture” (as determined pursuant to regulations
and/or other guidance promulgated under Section 409A of the Code), then it shall
be paid not later than the later of: (i) 2½ months after the end of Intuit’s
first taxable year when the bonus award is no longer subject to such
“substantial risk of forfeiture”, or (ii) 2½ months after the end of such
Participant’s first taxable year when the bonus award is no longer subject to
such “substantial risk of forfeiture”; unless a later date is established by
Intuit, or Intuit permits the Participant to designate a later date, in either
case only as permitted under Section 409A of the Code.



7.
Unfunded: The IPI is not funded. Bonus awards, if any, shall be made from the
general assets of Intuit. The Compensation Committee shall determine in its sole
discretion the amount of funds that shall be made available for bonus awards
under the IPI based on Intuit’s performance for the Fiscal Year, but which may
not in any event exceed 150% of the bonus targets for all Participants,
calculated on an aggregate, company-wide basis. Intuit’s performance for this
purpose may be measured in a number of ways, including but not





--------------------------------------------------------------------------------




limited to: financial measures, such as revenue and operating income;
qualitative measures, such as accomplishments to position Intuit for the future;
the year’s market conditions; stockholder returns; and progress of Intuit’s
business model. Intuit shall have no obligation to pay any bonus awards under
the IPI simply because the Compensation Committee has determined that a certain
sum has been made available from which to pay bonus awards.


8.
Amendment: The Compensation Committee has the authority to terminate, change,
modify or amend the provisions of the IPI at any time in its sole discretion,
including during or after the Fiscal Year. Notwithstanding the foregoing,
Intuit’s President and Chief Executive Officer, Chief Financial Officer and
Senior Vice President of Human Resources each individually, has the authority to
make amendments to the IPI that do not significantly increase the cost of the
IPI and which in such individual’s determination (i) clarify the terms of the
IPI; (ii) assist in the administration of the IPI; (iii) are necessary or
advisable for the IPI to comply with applicable law; or (iv) are necessary or
advisable for the IPI to provide “performance-based compensation” within the
meaning of Code Section 409A.



9.
Administration and Discretion: Except as otherwise required for Senior Officers
under the Charter of the Compensation Committee or as otherwise expressly
provided in the IPI, Intuit’s President and Chief Executive Officer and the
Senior Vice President of Human Resources or his/her delegate each have the
discretion to: (a) adopt such rules, regulations, agreements and instruments as
deemed necessary to administer the IPI; (b) interpret the terms of the IPI;
(c) determine an employee’s eligibility under the IPI; (d) determine whether a
Participant is to receive a bonus award under the IPI; (e) determine the amount
of any bonus award to a Participant, if any; (f) determine when a bonus award is
to be paid to a Participant and whether any such bonus award should be prorated
based on the Participant’s service or other factors; (g) determine whether a
bonus award will be made in replacement of or as an alternative to any other
incentive or compensation plan of Intuit or of an acquired business unit or
corporation; (h) grant waivers of IPI standard procedures and policies;
(i) correct any defect, supply any omission, or reconcile any inconsistency in
the IPI, any bonus award or any notice to Participants or a Participant
regarding bonus awards; and (j) take any and all other actions as deemed
necessary or advisable for the proper administration of the IPI.



10.
Participation Provides No Guarantee of Employment: Employment at Intuit is
at-will and participation in the IPI in no way constitutes an employment
contract conferring either a right or obligation of continued employment.



11.
Governing Law: The IPI will be governed by and construed in accordance with the
laws of the State of California, without regard to choice of law principles of
California or other jurisdictions. Any action, suit, or proceeding relating to
the IPI or any bonus award target or bonus award granted under the IPI shall be
brought in the state or federal courts of competent jurisdiction in Santa Clara
County in the State of California.







Approved by the
Compensation and Organizational Development Committee
On July 22, 2015






--------------------------------------------------------------------------------


































